Detail Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Office Action is in response to the Amendment filed March 28, 2022. 
3.	 Claims 1-16 are pending.
4.	 The IDS submitted on October 05,2022 is considered and entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims  1-4, 7-9, and 11-16  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0020013) in view of Walline et al (US 2016/0294839).

Kim et al (“Kim”) is directed to remote operation of applications using received data.

Walline et al (“Walline”) is directed to Processing Content Sharing System Data From A Plurality Of Remotely Connected Computing Devices In Physical Or Virtualized Space.

As per claim 1, Kim teaches a method (flowchart of Fig. 4, 6, 8, 10, 12, 14 or 15) for processing a content of a file located on a communication-enabled first data processing unit equipped with a graphical user interface on a communication-enabled second data processing unit which can be contacted by the first data processing unit via a communication connection ([0103] For example, a data transmission request may be caused by drag-and-drop 530. Specifically, the user may touch an icon 540 with a touch object (e.g., a finger or a stylus), move the icon 540 toward the file browser image 520 while maintaining touch, and release the touch at a specific folder icon of the file browser image 520. Then, the second electronic device 200 may regard this touch gesture as a data transmission request associated with the touched icon 540. See Fig. 5, 7, 9, 11 or 13 and corresponding descriptions. Also see [0102, 0108, 0116, 0122 and 0128) the method comprising: 
presenting the file with the content to be processed and at least a number of contactable second data processing units as graphical symbols on the graphical user interface of the first data processing unit ([0102] For example, visual objects (e.g. icons) indicating folders in the second electronic device 200 may be displayed larger than those in the first electronic device 100. Furthermore, the amounts of displayed information may be different. For example, the number of folder icons displayed in the second electronic device 200 may be greater than that in the first electronic device 100. Additionally or alternatively, in some implementations, the image 520 may be a mirror image and as such it may also include a representation of the bezel (or another component) of the electronic device 100.  See Fig. 5, 7, 9, 11 or 13 and corresponding descriptions. Also see [ 0103, 0108, 0116, 0122 and 0128).  
  providing a process which enables the processing of the content to be processed on the second data processing unit to be initiated by dragging the graphical symbol representing the file with the content to be processed onto the graphical symbol of a second data processing unit selected from the number of contactable second data processing units, wherein the initiation comprises establishing a communication contact between the first data processing unit and the selected second data processing unit ([0103] For example, a data transmission request may be caused by drag-and-drop 530. Specifically, the user may touch an icon 540 with a touch object (e.g., a finger or a stylus), move the icon 540 toward the file browser image 520 while maintaining touch, and release the touch at a specific folder icon of the file browser image 520. Then, the second electronic device 200 may regard this touch gesture as a data transmission request associated with the touched icon 540. Furthermore, Fig. 5, 7, 9, 11 or 13 clearly illustrates the claimed subject matter).
transferring the file with the content to be processed from the first data processing unit to the selected second data processing unit after establishing the communication contact between the first data processing unit and the selected second data processing unit ([0116] At operation 850, the second electronic device 200 detects a transmission request for a photograph or video clip video clip. For example, a transmission request for a photograph or video clip may be caused by drag-and-drop 930. Specifically, the user may touch an icon 940, corresponding to the photograph or video clip, with a touch object (e.g., a finger or stylus), move the icon 940 toward the gallery image 920 while maintaining touch, and release the touch at the gallery image 920. In response to this touch gesture, at operation 860, the second electronic device 200 sends a photograph or video clip associated with the touched icon 940 to the first electronic device 100.  Also see [0045, 0122 and 0128], Furthermore, Fig. 5, 7, 9, 11 or 13 clearly illustrates the claimed subject matter).
Kim teaches determining in an automated manner a number of software applications suitable for processing the content to be processed and processing the content to be processed on the selected second data processing unit with a software application selected from the number of software applications suitable for processing the content to be processed following the transfer of the file with the content to be processed ([0123] Upon reception of data from the second electronic device 200, the first electronic device 100 may identify which one of applications is related to an image displayed on the screen of the second electronic device 200 and process the data based on the identified application. For example, when the displayed image on the screen of the second electronic device 200 corresponds to the messenger image 1110, the first electronic device 100 identifies that related application is the messenger 154. Accordingly, at operation 1070, the first electronic device 100 attaches the received data to a message to be sent. At operation 1080, the first electronic device 100 transmits the message including the data as an attachment to a specified message recipient. Also see  [0052, 0056,  0058 and 0110]).
As illustrated in several figures, Kim discloses communications and sharing information between second device unit (device 200) and first device unit (device 100). Claim 1 requires a number of contactable second data processing units (i.e., more than one device).
Kim at [0094] describe that the device connection unit 260 (of device 200) may include multiple ports and multiple short-range communication modules to link one or more external devices.
Walline discloses [0055] FIG. 4 is a system 410 depicting content sharing system desktop 440 on a display device 442 associated with a host system of a content sharing system as described in the present disclosure. Remotely connected information handling system 420 is shown with a corresponding device environment-representative window 450. Remotely connected information handling system 422 is shown with a corresponding device environment-representative window 452.
At the time of the effective filling date of the invention,  since Kim  describe [0094] that the device connection unit 260 (of device 200) may include multiple ports and multiple short-range communication modules to link one or more external devices, then it would have been obvious to a person of ordinary skill in the art to incorporate or  link one or more external devices of Walline’s  into the system display of Kim so that the second device (host device 200) would be able to link (via device connection unit 260) of host device 200  to a external device 420 or 422 (see Fig. 4).  
Therefore, it would have been obvious to combine Walline with Kim to obtain the invention as specified in claim 1.

As per claim 2, Kim in view of Walline further discloses that  wherein, when communication contact is established between the first data processing unit and the selected second data processing unit, a check is carried out to determine whether a communication connection already exists between the first data processing unit and the selected second data processing unit and a communication connection is automatically established between the first data processing unit and the selected second data processing unit if the check reveals that no communication connection has hitherto existed between the first data processing unit and the selected second data processing unit (Kim, [0100] Referring to FIG. 4, at operation 410, the first electronic device 100 and the second electronic device 200 are connected with each other. During the connection procedure, a wired or wireless communication channel may be established between the first electronic device 100 and the second electronic device 200. The first electronic device 100 and the second electronic device 200 may share device information. Also see Figs. 4, 6, 8, 10, 12, 14 and 15).

As per claim 3,  Kim in view of Walline further discloses that wherein the establishment of the communication connection between the first data processing unit and the selected second data processing unit contains a query to a user of the selected second data processing unit asking whether the establishment of a communication connection between the first data processing unit and the selected second data processing unit is accepted, and the establishment of the connection between the first data processing unit and the selected second data processing unit takes place only if the user accepts the establishment of the network connection (Kim, as shown in several Figs. 4, 6, 8, 10, 12, 14 and 15,  communications are  established between devices 100 and 200; and accepted communications between first electronic 100 and second electronic device 200 are shown depicted in arrows, since the communications are accepted and established several interactions or  exchanged of information are arrows shown in the Figures) (see Figs. 4, 6, 8, 10, 12, 14 and 15)  also see Par. 0063).   
 
As per claim 4, Kim in view of Walline further discloses that wherein: after the establishment of the communication contact between the first data processing unit and the selected second data processing unit and before the transfer of the file with the content to be processed to the selected second data processing unit, a query is sent out to the user of the selected second data processing unit to determine whether a transfer of the file with the content to be processed to the selected second data processing unit is accepted, and the transfer of the file with the content to be processed to the selected second data processing unit takes place only if the user accepts the transfer of the file with the content to be processed (Kim, for example see when connection (410) is established between devices 100 and 200; and see the accepted transfer of file such, as  file search image (Fig. 4), transfer playback information (Fig. 6),  transfer of gallery image (Fig. 8),  transfer of message image ( Fig. 10),  etc. )  Also see descriptions of Figs. 4, 6, 8, 10, 12, 14 and 15).    

As per claim 7, Kim in view of Walline further discloses that wherein, during the automated definition of the number of software applications suitable for processing the content to be processed, those software applications are defined which are installed on the selected second data processing unit. application (Kim, [0061] In some aspects, the action manager 157 may receive data and information on an app icon selected by the user from the second electronic device 200, control, if the app icon information is related to data communication, a corresponding app (e.g. messenger) to display a window for selecting a recipient of the data, and control, if the app icon information is related to a cloud service, a cloud service app to send the data to a cloud server. Also see 0061and 0082).  
 
As per claim 8, Kim in view of Walline further discloses that wherein, during the automated definition of the number of software applications suitable for processing the content to be processed, those software applications are defined which are retrievable via a communication connection. application (Kim, [0123] Upon reception of data from the second electronic device 200, the first electronic device 100 may identify which one of applications is related to an image displayed on the screen of the second electronic device 200 and process the data based on the identified application. For example, when the displayed image on the screen of the second electronic device 200 corresponds to the messenger image 1110, the first electronic device 100 identifies that related application is the messenger 154. Accordingly, at operation 1070, the first electronic device 100 attaches the received data to a message to be sent. At operation 1080, the first electronic device 100 transmits the message including the data as an attachment to a specified message recipient. Also see  [0052, 0056,  0058 and 0110]). 

As per claim 9, Kim in view of Walline further discloses that wherein the automated definition of the number of software applications suitable for processing the content to be processed is performed on the basis of the file extension of the file with the content to be processed (Kim, [0143] The first electronic device 100 may receive a user input message from the second electronic device 200, and perform a function corresponding to the user input. Kim further describes that If the display object indicates a copyable file (e.g. a photograph, video clip, song or document), at operation 1540, the first electronic device 100 sends information on the file to the second electronic device 200. Here, file information may include the title, type and size of a file so that the file can be identified by the user).


As per claim 11, Kim in view of Walline further discloses that wherein the first data processing unit and the at least one contactable second data processing unit are data processing units registered with a server and the establishment of the communication contact between the first data processing unit and the selected second data processing unit runs via the server (Kim, [0131] Referring to FIG. 14, at operation 1410, the first electronic device 100 and the second electronic device 200 are connected. 0132] At operation 1420, the first electronic device 100 sends an app icon related to a cloud service to the second electronic device 200. Specifically, the first electronic device 100 may display a home image on the screen. The home image may include an app icon associated with the cloud service app 156. After the two devices 100 and 200 are connected, the first electronic device 100 may automatically send an image corresponding to the home image to the second electronic device 200.

As per claim 12. Kim in view of Walline further discloses that wherein the server guarantees a secure connection between the first data processing unit and the at least one contactable second data processing unit (Kim, [0035] The second electronic device 200 may be connected to the first electronic device 100 through at least one of various wired/wireless communication protocols. [0140] During display of the execution image 1610, the first electronic device 100 may detect a user request for external output (e.g. flick on the screen with a touch object). Upon detection of a request for external output, at operation 1520, the first electronic device 100 sends an image 1621 (mirroring image) corresponding to the execution image 1610 to the second electronic device 200

As per claim 13, Kim in view of Walline further discloses that wherein the file with the content to be processed is an executable file and the number of software applications suitable for processing the content to be processed are those software applications which enable an execution of the executable file (Kim, [0036] In the example of FIG. 1, application display regions 201, 202, and 203 are displayed on the display unit of the second electronic device 200. Each of the display regions 201, 202, and 203 may correspond to a different application that is executed on the first electronic device 100. At the same time, the first electronic device 100 may display only an app display region 101. Both the app display regions 101 and 201 may correspond to the same application. Furthermore, the regions 202 and 203 may correspond to different applications that are executed on the first electronic device 100, but whose interfaces are not visible on the display of the first electronic device 100. Thus, in some implementations, each of the regions 201, 202, and 203 may include an image (e.g., a file browser image) that is obtained as a result of the execution of a different application. Also see [0123]). 

As per claim 14, Kim in view of Walline further discloses that wherein the file with the content to be processed is a file with displayable and/or processable content and the number of software applications suitable for processing the content to be processed comprises those software applications which enable a display of the content to be processed and/or an opening of the content to be processed for processing (Kim, [0055] The gallery app 153 may include a program configured to manage photographs, videos and images stored in the storage unit 150. The messenger 154 may be a program configured to send and receive messages to and from an external device. For example, the messenger 154 may include an instant messenger 154a and an SMS/MMS messenger 154b. The contacts app 155 may be a program configured to manage contacts (e.g. email addresses, phone numbers, home addresses, and office addresses) stored in the storage unit 150. The cloud service app 156 may include a program configured to provide a cloud service, which enables the user to store user content (e.g. movie files, photograph files, music files, documents, and contacts) in a server and to download stored user content for use in a terminal).

As per claim 15, Kim in view of Walline further discloses that wherein the file with the content to be processed is an audio or video file and the number of software applications suitable for processing the content to be processed comprises those software applications which enable a playing of the audio or video file (Kim,  [0054] The player 152 may include a program configured to play back data stored in the storage unit 150. The player 152 may play back data received from the outside in real time. The player 152 may include a music player 152a and a video player 152b. Also see [0055]).

As per claim 16, Kim in view of Walline further discloses that wherein the first data processing unit and the at least one contactable second data processing unit are virtual data processing units located on a server arrangement (Kim, [0102] for example as illustrated in figure 5, the image 520 may be a mirror image and as such it may also include a representation of the bezel (or another component) of the electronic device 100).

6.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Walline et al and  Benbrahim et al (US 20190178657 A1).
 As per claim 6, although Kim in view of Walline describes most of the elements of the claim.   Kim in view of Walline falls short to disclose artificial intelligence  (AI) process (e.g., an algorithm) as recited in the claim.  Benbrahim, on the other hand, discloses systems and methods for visualizing, controlling and delivering content. At [0127] Benbrahim further describes that the display of content items populated to a group 219 can be controlled through an artificial intelligence script or process accomplished through a server 213. For example, the artificial intelligence process (e.g., an algorithm), may determine preferences categories for a group 219 of users. The artificial intelligence script could determine the content items being displayed to a user group 219 in accordance with the preference categories determined by the artificial intelligence process.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the artificial intelligence process (e.g., an algorithm) of Benbrahim with Km in view of Walline so that the AI would be employed to utilize the selection of executing application for the selected content file.
The suggestion /motivation for doing so would have been to provide adaptable or compatible application software for the selected content file. Therefore, it would have been obvious to combine Kim in view of Walline with Benbrahim et al to obtain the invention as specified in claim 6.
 
As per claim 10. Kim in view of Walline and Benbrahim disclose that wherein the automated definition of the number of software applications suitable for processing the content to be processed is performed using Al software (Benbrahim, see AI software as described in Par. 0127).

 

7.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Briand (US 2013/0174070) in view of Aplemakh et al (US 9400801 B1).
Briand is directed to drag and drop operation in a graphical user interface with highlight of target objects.
Aplemakh et al directed to system and method for local file management and editing utilizing remote applications.
 As per claim 1, Briand disclose a method (see flowcharts of Figs. 3A-3D) for processing a content of a file located on a communication-enabled first data processing unit equipped with a graphical user interface on a communication-enabled second data processing unit which can be contacted by the first data processing unit via a communication connection (see Figs. 4A-4F), the method comprising: 
presenting the file (a media content 420, Figs. 4A-4F) with the content to be processed and at least a number of contactable second data processing units (see devices 434, 435 and 436) as graphical symbols on the graphical user interface (410) of the first data processing unit (400); 
providing a process which enables the processing of the content to be processed on the second data processing unit to be initiated by dragging the graphical symbol representing the file with the content to be processed onto the graphical symbol of a second data processing unit selected from the number of contactable second data processing units, wherein the initiation comprises establishing a communication contact between the first data processing unit and the selected second data processing unit (in Figs. 4A-4F, a user is showing initiating dragging 420 to one of the  second data processing devices,  by doing so communication is  established between the media content 420 and one of the target devices.   See pars. 0031 and 0044 and 0047, Figs. 4A-4F);
transferring the file with the content to be processed from the first data processing unit to the selected second data processing unit after establishing the communication contact between the first data processing unit and the selected second data processing unit ([0053] In a further act 305, the user selects the first object 420, in order to drag and drop it onto one of the possible recipients/targets, namely the second objects 431 to 436). Also see Par. 0047; and 
although Briand discloses several number of different applications may be provided with the mobile device 100, like AP1 131, AP2 132 and AP3 133 presenting GUIs such as the ones presented in FIGS. 4A to 4F, wherein a user can drag and drop a first object 420 onto a plurality of second objects 431 to 436. As mentioned in [0041], such APs may be resident or web based (Par. 0044). Moreover although Briand discloses resident or web based applications (Aps) that are employed for running or opening the dropped media content , for example 420.
 But Briand does not clearly teach the following:
Defining in an automated manner a number of software applications suitable for processing the content to be processed and processing the content to be processed on the selected second data processing unit with a software application selected from the number of software applications suitable for processing the content to be processed following the transfer of the file with the content to be processed.
Aplemakh on the other hand teaches the above limitation.  Aplemakh is directed to System and method for local file management and editing utilizing remote applications. Aplemakh further discloses   According to one embodiment of  Aplemakh, the user can see a list of applications that the user can open from his file browser, where the list of applications lists those that might be associated with the file or file type or extension, and which permits file viewing and/or editing, as appropriate. The list can also be divided into two sub-lists, locally available applications, and remote applications. If the user selects one of the remote applications, then the local file will be opened using that remote application and the user will be able to work with the file as if the remote application is running on his local mobile device (column 8, lines 6-30, 46-53, column 5, lines 4-23).   Also see Fig. 7, wherein the user device 101 is shown presenting local-side software 201 and local-cloud side software 702.a so that a user can select one of the software suitable for processing the content to be processed. 
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to provide not only transferring or dropping the media content to the dropped target devices as shown in Briand, Figs.  4A-4F, it is also advantageous to incorporate selectable options of application software residing locally and remotely (on the web) to the user of Briand.  So that since a user has an option to access/select a software residing remotely (on the web) a use is not limited to a software residing locally to execute or launch the selected media file. Therefore, it would have been obvious to combine the above teaching of Aplemakh with Briand to obtain the invention as specified in claim 1.
As per claim 5. Briand  in view of Aplemakh  further discloses that  the method as claimed in claim 1, wherein, during the automated definition of the number of software applications suitable for processing the content to be processed at least two software applications suitable for processing the content to be processed are defined and displayed, and a selection input is enabled with which a user can select one from the number of software applications suitable for processing the content to be processed, which then represents the selected software application (Aplemakh,  According to one embodiment of Aplemakh’ s invention, the user can see a list of applications that the user can open from his file browser, where the list of applications lists those that might be associated with the file or file type or extension, and which permits file viewing and/or editing, as appropriate. The list can also be divided into two sub-lists, locally available applications, and remote applications. If the user selects one of the remote applications, then the local file will be opened using that remote application and the user will be able to work with the file as if the remote application is running on his local mobile device. column 8, lines 6-30, 46-53, column 5, lines 4-23, column 15, lines 17-32 ).   Also see Fig. 7).
  
 

CONCLUSION

08.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The above applied prior arts and the following pertinent arts are cited in the Information Disclosure Statement submitted on 10/05/2022.
  US 20080028050 A1 [0002] The subject application relates to a system, method and computer program product for computer data backup, storage, retrieval, appointment scheduling, automatic reminder generating, and third-party data transfer.
US 20140101310 A1 is directed to seamless access, editing, and creation of files in a web interface or mobile interface to a collaborative cloud platform. Also see Para. 0030, 0089 and 0099).
 US 20130174070 A1 is directed to drag and drop operation in a graphical user interface with highlight of target objects.
US 20110131520 A1 [0002] generally relates to a system and a method for transferring media content from a mobile device to a home network. More specifically, relates to a system and a method which enable a media application on the mobile device to share media content with rendering devices in the home network.

09.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173